Order entered April 14, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-00826-CR
                                 No. 05-19-00828-CR

                      RUSSELL TODD WILSON, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                Trial Court Cause Nos. F-1834038-U, F-172066-U

                                      ORDER

      Before the Court is the State’s April 13, 2020 motion to extend the time for

filing its tendered brief. We GRANT the motion and ORDER the brief filed as of

the date of this order.


                                              /s/   DAVID J. SCHENCK
                                                    PRESIDING JUSTICE